DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Information Disclosure Statement
	The information disclosure statement submitted on 08/13/2021 and 11/11/2021 have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (US 20110081880 A1).
Consider claim 1, Ahn discloses a method for controlling reception of a wireless broadband radio by selecting between a plurality of intermediate frequencies (IFs) (read as the receiver in figure 11 for selecting between a plurality of intermediate frequencies (IFs) based on fLO1- and fLO2, figure 11, par [0068]-[0069]), the method comprising: 
receiving a radio frequency (RF) signal having a frequency fsg, wherein the receiving comprises setting a mixer to a first intermediate frequency fIF1 (read as, for example, a receive path for receiving the RF signal having its frequency, and setting the mixer 1112 to a first intermediate frequency fIF1 based on fLO1, figure 11, par [0068]-[0069]); 
determining: 
a first interference in the RF signal based on the first intermediate frequency fIF1; and a second interference in the RF signal based on a second intermediate frequency fIF2 (read as determining parameters, such as carrier to noise ratio (C/N), that monitors the receptions performance for first and second intermediate frequencies based on fLO1- and fLO2, figure 11, par [0068]-[0069]); and 
switching an IF of the mixer to the second intermediate frequency fIF2 if the first interference in the RF signal at a first predetermined frequency exceeds a first threshold level (read as if reception performance (carrier to noise ratio C/N) obtained with use of the local oscillation frequency generated by the second PLL 1114b (fLO2) is higher than the reception performance (carrier to noise ratio C/N)  obtained with use of the local oscillation frequency generated by the first PLL 1114a (fLO1-); for example, C/N2 > C/N1 would means N1 > N2, which further means the noise rate/percentage in the carrier based on fLO1 is higher than the noise rate/percentage in the carrier based on fLO2; the control block 1126 changes the local oscillation frequency of the first PLL 1114a for the main receive path 1100, from f.sub.LO1 to f.sub.LO2, and enables the main receive path 1100 to generate a signal of the changed IF; note: if , figure 11, par [0069]).
Consider claim 2, as applied to claim 1 above, Ahn discloses wherein the first threshold level is a level of the second interference (read as the noise level, which corresponds to the C/N, of IF based on the second PLL 1114b (fLO2), figure 11, par [0069]).
Consider claim 3, as applied to claim 2 above, Ahn discloses switching the mixer back to the first intermediate frequency fIF1 when the second interference in the RF signal exceeds a second threshold level, wherein the second threshold level is a level of the first interference (read as a switch 1136 for selecting one of the outputs from the two PLLs 1114a and 1114b, and providing the selected output to the diversity receive path 1140 to determine the performance of the different PLLs, the PLL that results with better performance would be used, i.e. if fLO1 is better than fLO1 would be used to obtain better performance, par [0067]).
Consider claim 4, as applied to claim 1 above, Ahn discloses wherein the first predetermined frequency is one-half of the first intermediate frequency fIF1 (read as, for example, the control block 826 detects a signal in a specific band with the center of f.sub.IF/2 from an IF signal before undergoing IF filtering in step 1002, and determines in step 1004 whether a level of the detected signal exceeds a predetermined threshold P.sub.th., figure 10, par [0064], and the discussion of using half IF in figures 4 and 5, par [0044]-[0046]).
Consider claim 5, as applied to claim 1 above, Ahn discloses wherein: determining the first interference comprises determining a first error rate associated with the first predetermined frequency; and determining the second interference comprises determining a second error rate associated with a second intermediate frequency (read as if reception performance (carrier to noise ratio C/N) obtained with use of the local oscillation frequency generated by the second PLL 1114b (fLO2) is higher than the reception performance (carrier to noise ratio C/N) obtained with use of the local oscillation frequency generated by the first PLL 1114a (fLO1-); for example, C/N2 > C/N1 would means N1 > N2, which further means the noise rate/percentage in the carrier based on fLO1 is higher than the noise rate/percentage in the carrier based on fLO2, figure 11, par [0069]).
Consider claim 6, as applied to claim 5 above, Ahn discloses switching the mixer to the second intermediate frequency fIF2 if the first error rate exceeds the second error rate (read as if reception performance (carrier to noise ratio C/N) obtained with use of the local oscillation frequency generated by the second PLL 1114b (fLO2) is higher than the reception performance (carrier to noise ratio C/N)  obtained with use of the local oscillation frequency generated by the first PLL 1114a (fLO1-); for example, C/N2 > C/N1 would means N1 > N2, which further means the noise rate/percentage in the carrier based on fLO1 is higher than the noise rate/percentage in the carrier based on fLO2, figure 11, par [0069]).
Consider claim 7, as applied to claim 1 above, Ahn discloses wherein switching the IF of the mixer comprises adjusting a local oscillator output frequency fLO (read the control block 1126 changes the local oscillation frequency of the first PLL 1114a for the main receive path 1100, from f.sub.LO1 to f.sub.LO2, and enables the main receive path 1100 to generate a signal of the changed IF; note: if , figure 11, par [0069]).
Consider claim 8, as applied to claim 1 above, Ahn discloses wherein receiving the RF signal is performed by a first receiver and determining the first interference and the second interference is concurrently performed by a second receiver (read as using both the main receive path 1100 and the diversity receive path 1140, par [0067]-[0069]).

Consider claim 10, Ahn discloses a wireless broadband radio apparatus adapted to select between a plurality of intermediate frequencies to minimize interference (read as the receiver in figure 11 for selecting between a plurality of intermediate frequencies (IFs) based on fLO1- and fLO2, figure 11, par [0068]-[0069]), the apparatus comprising: 
an antenna (read as antenna 1102/1142, par [0069]); 
a first receiver coupled to the antenna and configured to receive a radio frequency (RF) signal having a frequency fsg, and set a mixer to a first intermediate frequency fIF1 (read as, for example, a receive path for receiving the RF signal having its frequency, and setting the mixer 1112 to a first intermediate frequency fIF1 based on fLO1, figure 11, par [0068]-[0069]); 
a second receiver configured to: determine a first interference in the RF signal based on the first intermediate frequency fIF1; determine a second interference in the RF signal based on a second intermediate frequency fIF2 (read as diversity path would receive both signals using f.sub.LO1 to f.sub.LO2 based on the a switch 1136, and corresponding reception performance (noise  level corresponding to C/N) is determined to select the PLL/LO for the main path, par [0067]-[0069]).; and 
switch an IF of the mixer in the first receiver to the second intermediate frequency fIF2 if the first interference in the RF signal at a first predetermined frequency exceeds a first threshold level (read as if reception performance (carrier to noise ratio C/N) obtained with use of the local oscillation frequency generated by the second PLL 1114b (fLO2) is higher than the reception performance (carrier to noise ratio C/N)  obtained with use of the local oscillation frequency generated by the first PLL 1114a (fLO1-); for example, C/N2 > C/N1 would means N1 > N2, which further means the noise rate/percentage in the carrier based on fLO1 is higher than the noise rate/percentage in the carrier based on fLO2; the control block 1126 changes the local oscillation frequency of the first PLL 1114a for the main receive path 1100, from f.sub.LO1 to f.sub.LO2, and enables the main receive path 1100 to generate a signal of the changed IF; note: if , figure 11, par [0069]).
Consider claim 11, as applied to claim 10 above, Ahn discloses wherein the first threshold level is a level of the second interference (read as the noise level, which corresponds to the C/N, of IF based on the second PLL 1114b (fLO2), figure 11, par [0069]).
Consider claim 12, as applied to claim 11 above, Ahn discloses wherein the second receiver is further configured to switch the mixer in the first receiver back to the first intermediate frequency fIF1 when the second interference in the RF signal exceeds a second threshold level and the second threshold level is a level of the first interference (read as a switch 1136 for selecting one of the outputs from the two PLLs 1114a and 1114b, and providing the selected output to the diversity receive path 1140 to determine the performance of the different PLLs, the PLL that results with better performance would be used, i.e. if fLO1 is better than fLO1 would be used to obtain better performance, par [0067]).
Consider claim 13, as applied to claim 10 above, Ahn discloses wherein the first predetermined frequency is one-half of the first intermediate frequency fIF1 (read as, for example, the control block 826 detects a signal in a specific band with the center of f.sub.IF/2 from an IF signal before undergoing IF filtering in step 1002, and determines in step 1004 whether a level of the detected signal exceeds a predetermined threshold P.sub.th., figure 10, par [0064], and the discussion of using half IF in figures 4 and 5, par [0044]-[0046]).
Consider claim 14, as applied to claim 10 above, Ahn discloses wherein the second receiver is configured to: determine a first error rate associated with the first predetermined frequency; and determine a second error rate associated with a second intermediate frequency (read as if reception performance (carrier to noise ratio C/N) obtained with use of the local oscillation frequency generated by the second PLL 1114b (fLO2) is higher than the reception performance (carrier to noise ratio C/N) obtained with use of the local oscillation frequency generated by the first PLL 1114a (fLO1-); for example, C/N2 > C/N1 would means N1 > N2, which further means the noise rate/percentage in the carrier based on fLO1 is higher than the noise rate/percentage in the carrier based on fLO2, figure 11, par [0069]).
Consider claim 15, as applied to claim 14 above, Ahn discloses wherein the second receiver is further configured to switch the mixer to the second intermediate frequency fIF2 if the first error rate exceeds the second error rate (read as if reception performance (carrier to noise ratio C/N) obtained with use of the local oscillation frequency generated by the second PLL 1114b (fLO2) is higher than the reception performance (carrier to noise ratio C/N) obtained with use of the local oscillation frequency generated by the first PLL 1114a (fLO1-); for example, C/N2 > C/N1 would means N1 > N2, which further means the noise rate/percentage in the carrier based on fLO1 is higher than the noise rate/percentage in the carrier based on fLO2, figure 11, par [0069]).
Consider claim 16, as applied to claim 10 above, Ahn discloses wherein the second receiver is further configured adjust a local oscillator output frequency fLO to switch the IF of the mixer in the first receiver (read the control block 1126 changes the local oscillation frequency of the first PLL 1114a for the main receive path 1100, from f.sub.LO1 to f.sub.LO2, and enables the main receive path 1100 to generate a signal of the changed IF; note: if , figure 11, par [0069]).
Consider claim 17, as applied to claim 10 above, Ahn discloses wherein the first receiver and the second receiver are configured to operate concurrently (read as using both the main receive path 1100 and the diversity receive path 1140, par [0067]-[0069]).

Consider claim 18, Ahn discloses a method for controlling reception of a wireless broadband radio (read as the receiver in figure 11 for selecting between a plurality of intermediate frequencies (IFs) based on fLO1- and fLO2, figure 11, par [0068]-[0069]), the method comprising: 
receiving a radio frequency (RF) signal; mixing the RF signal with a first local oscillator signal to generate a first intermediate frequency (IF) signal fIF1 (read as, for example, a receive path for receiving the RF signal having its frequency, and setting the mixer 1112 to a first intermediate frequency fIF1 based on fLO1, figure 11, par [0068]-[0069]); 
determining whether a second interference in the RF signal based on a second IF signal fIF2 exceeds a first interference in the RF signal based on the first IF signal fIF1; and mixing the RF signal with a second local oscillator signal when the second interference in the RF signal exceeds the first interference in the RF signal by a first threshold level (read as if reception performance (carrier to noise ratio C/N) obtained with use of the local oscillation frequency generated by the second PLL 1114b (fLO2) is higher than the reception performance (carrier to noise ratio C/N)  obtained with use of the local oscillation frequency generated by the first PLL 1114a (fLO1-); for example, C/N2 > C/N1 would means N1 > N2, which further means the noise rate/percentage in the carrier based on fLO1 is higher than the noise rate/percentage in the carrier based on fLO2; the control block 1126 changes the local oscillation frequency of the first PLL 1114a for the main receive path 1100, from f.sub.LO1 to f.sub.LO2, and enables the main receive path 1100 to generate a signal of the changed IF; note: if , figure 11, par [0069]).
Consider claim 19, as applied to claim 18 above, Ahn discloses wherein the first threshold level is a level of the second interference (read as the noise level, which corresponds to the C/N, of IF based on the second PLL 1114b (fLO2), figure 11, par [0069]).
Consider claim 20, as applied to claim 18 above, Ahn discloses wherein the first interference is one-half of the first IF signal fIF1 and the second interference is one-half of the second IF signal fIF2 (read as, for example, the control block 826 detects a signal in a specific band with the center of f.sub.IF/2 from an IF signal before undergoing IF filtering in step 1002, and determines in step 1004 whether a level of the detected signal exceeds a predetermined threshold P.sub.th., figure 10, par [0064], and the discussion of using half IF in figures 4 and 5, par [0044]-[0046]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 20110081880 A1) in view of Redfern (US 20090310721 A1).
Consider claim 9, as applied to claim 1 above, Ahn discloses the claimed invention above but does not specifically disclose discloses wherein the first intermediate frequency fIF1 and the second intermediate frequency fIF2 are within 250 MHz.
Nonetheless, in related art, Redfern discloses a method for controlling reception for wireless broadband radio by selecting between a plurality of intermediate frequencies, comprising Digital Video Broadcast (DVB) in the 470-800 MHz band and the difference between the channels would be within 10 MHz to 250 MHz, par [0002]-[0023].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Redfern into the teachings of Ahn for the purpose of utilizing the DVB standards for streaming videos.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 8, 10, 12-15, 17, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-10 of U.S. Patent No. 11,057,061. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims anticipated the conflicting claims as following:

Application 17/330,308
U.S. Patent 11,057,061
1. A method for controlling reception of a wireless broadband radio by selecting between a plurality of intermediate frequencies (IFs), the method comprising: receiving a radio frequency (RF) signal having a frequency fsg, wherein the receiving comprises setting a mixer to a first intermediate frequency fIF1; determining: a first interference in the RF signal based on the first intermediate frequency fIF1; and a second interference in the RF signal based on a second intermediate frequency fIF2; and switching an IF of the mixer to the second intermediate frequency fIF2 if the first interference in the RF signal at a first predetermined frequency exceeds a first threshold level.
1. A wireless radio device configured to select among a plurality of intermediate frequencies to minimize interference, the device comprising: one or more antennas; a first receiver coupled to the one or more antennas and configured to receive a radio-frequency (RF) signal; a second receiver coupled to the one or more antennas, the second receiver configured as a spectrum analyzer to monitor a frequency spectrum and to detect spurious interferers; a mixer configured to generate a first intermediate frequency signal from the RF signal by mixing the RF signal with a local oscillation signal having a local oscillation frequency; and one or more controllers configured to switch the first intermediate frequency to a second intermediate frequency if an interference in the RF signal exceeds a frequency threshold, wherein the one or more controllers is configured to process an RF signal received from the second receiver while switching the first intermediate frequency to the second intermediate frequency to prevent an interruption in data traffic during the switching.
3. The method of claim 2, further comprising: switching the mixer back to the first intermediate frequency fIF1 when the second interference in the RF signal exceeds a second threshold level, wherein the second threshold level is a level of the first interference.
7. The device of claim 1, wherein the one or more controllers is configured to determine if the interference in the RF signal at a first predetermined frequency exceeds the frequency threshold.

8. The device of claim 7, wherein the one or more controllers is configured to switch the second intermediate frequency back to the first intermediate frequency if an interference in the RF signal at a second predetermined frequency exceeds the interference in the RF signal at the first predetermined frequency.
4. The method of claim 1, wherein the first predetermined frequency is one-half of the first intermediate frequency fIF1.
9. The device of claim 7, wherein the first predetermined frequency is one-half of the first intermediate frequency.
5. The method of claim 1, wherein: determining the first interference comprises determining a first error rate associated with the first predetermined frequency; and determining the second interference comprises determining a second error rate associated with a second intermediate frequency.
10. The device of claim 7, wherein the one or more controllers is configured to determine if the interference in the RF signal at the first predetermined frequency exceeds the frequency threshold by comparing an error rate at the first predetermined frequency with the frequency threshold.
6. The method of claim 5, further comprising: switching the mixer to the second intermediate frequency fIF2 if the first error rate exceeds the second error rate.
10. The device of claim 7, wherein the one or more controllers is configured to determine if the interference in the RF signal at the first predetermined frequency exceeds the frequency threshold by comparing an error rate at the first predetermined frequency with the frequency threshold.
8. The method of claim 1, wherein receiving the RF signal is performed by a first receiver and determining the first interference and the second interference is concurrently performed by a second receiver.
See claim 1: wherein the one or more controllers is configured to process an RF signal received from the second receiver while switching the first intermediate frequency to the second intermediate frequency to prevent an interruption in data traffic during the switching.
10. A wireless broadband radio apparatus adapted to select between a plurality of intermediate frequencies to minimize interference, the apparatus comprising: an antenna; a first receiver coupled to the antenna and configured to receive a radio frequency (RF) signal having a frequency fsg, and set a mixer to a first intermediate frequency fIF1; a second receiver configured to: determine a first interference in the RF signal based on the first intermediate frequency fIF1; determine a second interference in the RF signal based on a second intermediate frequency fIF2; and switch an IF of the mixer in the first receiver to the second intermediate frequency fIF2 if the first interference in the RF signal at a first predetermined frequency exceeds a first threshold level.
1. A wireless radio device configured to select among a plurality of intermediate frequencies to minimize interference, the device comprising: one or more antennas; a first receiver coupled to the one or more antennas and configured to receive a radio-frequency (RF) signal; a second receiver coupled to the one or more antennas, the second receiver configured as a spectrum analyzer to monitor a frequency spectrum and to detect spurious interferers; a mixer configured to generate a first intermediate frequency signal from the RF signal by mixing the RF signal with a local oscillation signal having a local oscillation frequency; and one or more controllers configured to switch the first intermediate frequency to a second intermediate frequency if an interference in the RF signal exceeds a frequency threshold, wherein the one or more controllers is configured to process an RF signal received from the second receiver while switching the first intermediate frequency to the second intermediate frequency to prevent an interruption in data traffic during the switching.
12. The apparatus of claim 11, wherein the second receiver is further configured to switch the mixer in the first receiver back to the first intermediate frequency fIF1 when the second interference in the RF signal exceeds a second threshold level and the second threshold level is a level of the first interference.
7. The device of claim 1, wherein the one or more controllers is configured to determine if the interference in the RF signal at a first predetermined frequency exceeds the frequency threshold.

8. The device of claim 7, wherein the one or more controllers is configured to switch the second intermediate frequency back to the first intermediate frequency if an interference in the RF signal at a second predetermined frequency exceeds the interference in the RF signal at the first predetermined frequency.
13. The apparatus of claim 10, wherein the first predetermined frequency is one-half of the first intermediate frequency fIF1.
9. The device of claim 7, wherein the first predetermined frequency is one-half of the first intermediate frequency.
14. The apparatus of claim 10, wherein the second receiver is configured to: determine a first error rate associated with the first predetermined frequency; and determine a second error rate associated with a second intermediate frequency.
10. The device of claim 7, wherein the one or more controllers is configured to determine if the interference in the RF signal at the first predetermined frequency exceeds the frequency threshold by comparing an error rate at the first predetermined frequency with the frequency threshold.
15. The apparatus of claim 14, wherein the second receiver is further configured to switch the mixer to the second intermediate frequency fIF2 if the first error rate exceeds the second error rate.
10. The device of claim 7, wherein the one or more controllers is configured to determine if the interference in the RF signal at the first predetermined frequency exceeds the frequency threshold by comparing an error rate at the first predetermined frequency with the frequency threshold.
17. The apparatus of claim 10, wherein the first receiver and the second receiver are configured to operate concurrently.
See claim 1: wherein the one or more controllers is configured to process an RF signal received from the second receiver while switching the first intermediate frequency to the second intermediate frequency to prevent an interruption in data traffic during the switching.
18. A method for controlling reception of a wireless broadband radio, the method comprising: receiving a radio frequency (RF) signal; mixing the RF signal with a first local oscillator signal to generate a first intermediate frequency (IF) signal fIF1; determining whether a second interference in the RF signal based on a second IF signal fIF2 exceeds a first interference in the RF signal based on the first IF signal fIF1; and mixing the RF signal with a second local oscillator signal when the second interference in the RF signal exceeds the first interference in the RF signal by a first threshold level.
1. A wireless radio device configured to select among a plurality of intermediate frequencies to minimize interference, the device comprising: one or more antennas; a first receiver coupled to the one or more antennas and configured to receive a radio-frequency (RF) signal; a second receiver coupled to the one or more antennas, the second receiver configured as a spectrum analyzer to monitor a frequency spectrum and to detect spurious interferers; a mixer configured to generate a first intermediate frequency signal from the RF signal by mixing the RF signal with a local oscillation signal having a local oscillation frequency; and one or more controllers configured to switch the first intermediate frequency to a second intermediate frequency if an interference in the RF signal exceeds a frequency threshold, wherein the one or more controllers is configured to process an RF signal received from the second receiver while switching the first intermediate frequency to the second intermediate frequency to prevent an interruption in data traffic during the switching.
20. The method of claim 18, wherein the first interference is one-half of the first IF signal fIF1 and the second interference is one-half of the second IF signal fIF2.
9. The device of claim 7, wherein the first predetermined frequency is one-half of the first intermediate frequency.



Claims 2, 11 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,057,061 in view of Ahn (US 20110081880 A1).
Consider claims 2, 11 and 19, claim 1 of U.S. Patent No. U.S. Patent No. 11,057,061 discloses the claimed invention above but does not specifically disclose wherein the first threshold level is a level of the second interference.
Nonetheless, Ahn discloses a similar method for controlling reception of a wireless broadband radio by selecting between a plurality of intermediate frequencies, which the performance parameters of other intermediate frequencies signals based on different LOs would be used as thresholds for comparison on determining if the IF switching should be performed, par [0067]-[0069].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ahn into the U.S. Patent No. 11,057,061 for the purpose of ensuring the IF with the best performance would be used.

Claims 7 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,057,061 in view of Ahn (US 20110081880 A1).
Consider claims 7 and 16, claim 1 of U.S. Patent No. U.S. Patent No. 11,057,061 discloses the claimed invention above but does not specifically disclose wherein switching the IF of the mixer comprises adjusting a local oscillator output frequency fLO as in claim 7, or wherein the second receiver is further configured adjust a local oscillator output frequency fLO to switch the IF of the mixer in the first receiver as in claim 16.
Nonetheless, Ahn discloses a similar method for controlling reception of a wireless broadband radio by selecting between a plurality of intermediate frequencies, which the performance parameters of other intermediate frequencies signals based on different LOs would be used as thresholds for comparison on determining if the IF switching should be performed, par [0067]-[0069].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ahn into the U.S. Patent No. 11,057,061 for the purpose of ensuring the IF with the best performance would be used.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,057,061 in view of Redfern (US 20090310721 A1).
Consider claim 9, claim 1 of U.S. Patent No. U.S. Patent No. 11,057,061 discloses the claimed invention above but does not specifically disclose wherein the first intermediate frequency fIF1 and the second intermediate frequency fIF2 are within 250 MHz.
Nonetheless, in related art, Redfern discloses a method for controlling reception for wireless broadband radio by selecting between a plurality of intermediate frequencies, comprising Digital Video Broadcast (DVB) in the 470-800 MHz band and the difference between the channels would be within 10 MHz to 250 MHz, par [0002]-[0023].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Redfern into the teachings of U.S. Patent No. 11,057,061 for the purpose of utilizing the DVB standards for streaming videos.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, 11, 13, 18 and 24 of U.S. Patent No. 9,191,037. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims anticipated the conflicting claims as following:
Application 17/330,308
U.S. Patent 9,191,037
1. A method for controlling reception of a wireless broadband radio by selecting between a plurality of intermediate frequencies (IFs), the method comprising: receiving a radio frequency (RF) signal having a frequency fsg, wherein the receiving comprises setting a mixer to a first intermediate frequency fIF1; determining: a first interference in the RF signal based on the first intermediate frequency fIF1; and a second interference in the RF signal based on a second intermediate frequency fIF2; and switching an IF of the mixer to the second intermediate frequency fIF2 if the first interference in the RF signal at a first predetermined frequency exceeds a first threshold level.
1. A method of controlling reception for a wireless broadband radio by selecting between a plurality of intermediate frequencies (IFs) to minimize spurious interference at a predetermined frequency, the method comprising: receiving a radio frequency (RF) signal having a frequency f.sub.sg in a first receive path having a mixer for generating an intermediate frequency (IF) signal from the RF signal by mixing the RF signal with a local oscillation (LO) signal having a local oscillation frequency f.sub.LO, wherein the intermediate frequency is initially set to a first intermediate frequency, f.sub.IF1; determining an interference in the RF signal at a first predetermined frequency; and switching the intermediate frequency to a second intermediate frequency, f.sub.IF2, and generating the IF signal from the RF signal at the second intermediate frequency if the interference in the RF signal at the first predetermined frequency exceeds a threshold level, wherein switching the intermediate frequency to a second intermediate frequency further comprises receiving the RF signal in a second receive path while switching the IF to FIF2 to prevent an interruption in data traffic during switching.
And Claim 13.
3. The method of claim 2, further comprising: switching the mixer back to the first intermediate frequency fIF1 when the second interference in the RF signal exceeds a second threshold level, wherein the second threshold level is a level of the first interference.
7. The method of claim 1, further comprising determining an interference in the RF signal at a second predetermined frequency that is one-half of f.sub.IF2 (a half-IF2 frequency).

9. The method of claim 7, further comprising switching the intermediate frequency from the second intermediate frequency back to the first intermediate frequency if an interference in the RF signal at the second predetermined frequency exceeds a second threshold level.
4. The method of claim 1, wherein the first predetermined frequency is one-half of the first intermediate frequency fIF1.
7. The method of claim 1, further comprising determining an interference in the RF signal at a second predetermined frequency that is one-half of f.sub.IF2 (a half-IF2 frequency).
5. The method of claim 1, wherein: determining the first interference comprises determining a first error rate associated with the first predetermined frequency; and determining the second interference comprises determining a second error rate associated with a second intermediate frequency.
24. The apparatus of claim 13, wherein the controller is configured to determine if the interference in the RF signal at the first predetermined frequency exceeds the threshold by comparing an error rate at the first predetermined frequency with the threshold.
6. The method of claim 5, further comprising: switching the mixer to the second intermediate frequency fIF2 if the first error rate exceeds the second error rate.
24. The apparatus of claim 13, wherein the controller is configured to determine if the interference in the RF signal at the first predetermined frequency exceeds the threshold by comparing an error rate at the first predetermined frequency with the threshold.
7. The method of claim 1, wherein switching the IF of the mixer comprises adjusting a local oscillator output frequency fLO.
18. The apparatus of claim 13, wherein the controller is configured to set f.sub.LO based on the intermediate frequency.
8. The method of claim 1, wherein receiving the RF signal is performed by a first receiver and determining the first interference and the second interference is concurrently performed by a second receiver.
See claims 1 and 13: wherein switching the intermediate frequency to a second intermediate frequency further comprises receiving the RF signal in a second receive path while switching the IF to FIF2 to prevent an interruption in data traffic during switching.
9. The method of claim 1, wherein the first intermediate frequency fIF1 and the second intermediate frequency fIF2 are within 250 MHz.
11. The method of claim 1, wherein switching the intermediate frequency to the second intermediate frequency comprises switching the intermediate frequency from the first intermediate frequency to an intermediate frequency that is between about 10 MHz and about 250 MHz from the first intermediate frequency.
10. A wireless broadband radio apparatus adapted to select between a plurality of intermediate frequencies to minimize interference, the apparatus comprising: an antenna; a first receiver coupled to the antenna and configured to receive a radio frequency (RF) signal having a frequency fsg, and set a mixer to a first intermediate frequency fIF1; a second receiver configured to: determine a first interference in the RF signal based on the first intermediate frequency fIF1; determine a second interference in the RF signal based on a second intermediate frequency fIF2; and switch an IF of the mixer in the first receiver to the second intermediate frequency fIF2 if the first interference in the RF signal at a first predetermined frequency exceeds a first threshold level.
1. A method of controlling reception for a wireless broadband radio by selecting between a plurality of intermediate frequencies (IFs) to minimize spurious interference at a predetermined frequency, the method comprising: receiving a radio frequency (RF) signal having a frequency f.sub.sg in a first receive path having a mixer for generating an intermediate frequency (IF) signal from the RF signal by mixing the RF signal with a local oscillation (LO) signal having a local oscillation frequency f.sub.LO, wherein the intermediate frequency is initially set to a first intermediate frequency, f.sub.IF1; determining an interference in the RF signal at a first predetermined frequency; and switching the intermediate frequency to a second intermediate frequency, f.sub.IF2, and generating the IF signal from the RF signal at the second intermediate frequency if the interference in the RF signal at the first predetermined frequency exceeds a threshold level, wherein switching the intermediate frequency to a second intermediate frequency further comprises receiving the RF signal in a second receive path while switching the IF to FIF2 to prevent an interruption in data traffic during switching.
And Claim 13.
12. The apparatus of claim 11, wherein the second receiver is further configured to switch the mixer in the first receiver back to the first intermediate frequency fIF1 when the second interference in the RF signal exceeds a second threshold level and the second threshold level is a level of the first interference.
7. The method of claim 1, further comprising determining an interference in the RF signal at a second predetermined frequency that is one-half of f.sub.IF2 (a half-IF2 frequency).

9. The method of claim 7, further comprising switching the intermediate frequency from the second intermediate frequency back to the first intermediate frequency if an interference in the RF signal at the second predetermined frequency exceeds a second threshold level.
13. The apparatus of claim 10, wherein the first predetermined frequency is one-half of the first intermediate frequency fIF1.
7. The method of claim 1, further comprising determining an interference in the RF signal at a second predetermined frequency that is one-half of f.sub.IF2 (a half-IF2 frequency).
14. The apparatus of claim 10, wherein the second receiver is configured to: determine a first error rate associated with the first predetermined frequency; and determine a second error rate associated with a second intermediate frequency.
24. The apparatus of claim 13, wherein the controller is configured to determine if the interference in the RF signal at the first predetermined frequency exceeds the threshold by comparing an error rate at the first predetermined frequency with the threshold.
15. The apparatus of claim 14, wherein the second receiver is further configured to switch the mixer to the second intermediate frequency fIF2 if the first error rate exceeds the second error rate.
24. The apparatus of claim 13, wherein the controller is configured to determine if the interference in the RF signal at the first predetermined frequency exceeds the threshold by comparing an error rate at the first predetermined frequency with the threshold.
16. The apparatus of claim 10, wherein the second receiver is further configured adjust a local oscillator output frequency fLO to switch the IF of the mixer in the first receiver.
18. The apparatus of claim 13, wherein the controller is configured to set f.sub.LO based on the intermediate frequency.
17. The apparatus of claim 10, wherein the first receiver and the second receiver are configured to operate concurrently.
See claims 1 and 13: wherein switching the intermediate frequency to a second intermediate frequency further comprises receiving the RF signal in a second receive path while switching the IF to FIF2 to prevent an interruption in data traffic during switching.
18. A method for controlling reception of a wireless broadband radio, the method comprising: receiving a radio frequency (RF) signal; mixing the RF signal with a first local oscillator signal to generate a first intermediate frequency (IF) signal fIF1; determining whether a second interference in the RF signal based on a second IF signal fIF2 exceeds a first interference in the RF signal based on the first IF signal fIF1; and mixing the RF signal with a second local oscillator signal when the second interference in the RF signal exceeds the first interference in the RF signal by a first threshold level.
1. A method of controlling reception for a wireless broadband radio by selecting between a plurality of intermediate frequencies (IFs) to minimize spurious interference at a predetermined frequency, the method comprising: receiving a radio frequency (RF) signal having a frequency f.sub.sg in a first receive path having a mixer for generating an intermediate frequency (IF) signal from the RF signal by mixing the RF signal with a local oscillation (LO) signal having a local oscillation frequency f.sub.LO, wherein the intermediate frequency is initially set to a first intermediate frequency, f.sub.IF1; determining an interference in the RF signal at a first predetermined frequency; and switching the intermediate frequency to a second intermediate frequency, f.sub.IF2, and generating the IF signal from the RF signal at the second intermediate frequency if the interference in the RF signal at the first predetermined frequency exceeds a threshold level, wherein switching the intermediate frequency to a second intermediate frequency further comprises receiving the RF signal in a second receive path while switching the IF to FIF2 to prevent an interruption in data traffic during switching.
And Claim 13.
20. The method of claim 18, wherein the first interference is one-half of the first IF signal fIF1 and the second interference is one-half of the second IF signal fIF2.
7. The method of claim 1, further comprising determining an interference in the RF signal at a second predetermined frequency that is one-half of f.sub.IF2 (a half-IF2 frequency).


Claims 2, 11 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 9,191,037 in view of Ahn (US 20110081880 A1).
Consider claims 2, 11 and 19, claims 1 and 13 of U.S. Patent No. U.S. Patent No. 9,191,037 discloses the claimed invention above but does not specifically disclose wherein the first threshold level is a level of the second interference.
Nonetheless, Ahn discloses a similar method for controlling reception of a wireless broadband radio by selecting between a plurality of intermediate frequencies, which the performance parameters of other intermediate frequencies signals based on different LOs would be used as thresholds for comparison on determining if the IF switching should be performed, par [0067]-[0069].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ahn into the U.S. Patent No. 9,191,037 for the purpose of ensuring the IF with the best performance would be used.
	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645